Citation Nr: 1728685	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  14-16 792	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for peripheral neuropathy of the right lower extremity, to include as due to exposure to Agent Orange.

2. Whether new and material evidence has been submitted to reopen the claim for service connection for peripheral neuropathy of the left lower extremity, to include as due to exposure to Agent Orange.

3. Whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral eye condition, to include as due to exposure to Agent Orange.

4. Entitlement to service connection for a disability manifested by loss of sense of smell, to include as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from November 1960 to November 1962.

This matter comes before the Board of Veteran of Veterans Appeals (Board) from a September 2013 rating decision of the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for loss of smell, and, after finding that new and material evidence had been submitted, reopened the claims for service connection for peripheral neuropathy of the right and left lower extremities, and for a bilateral eye condition.  

With regard to claims to reopen, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented sufficient to reopen a prior final decision.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In February 2014, a hearing was held before a Decision Review Officer (DRO) at the RO.  In April 2017, a videoconference hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for peripheral neuropathy of the right and left lower extremities, a bilateral eye condition, and loss of sense of smell are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was notified of the August 2010 RO rating decision, but did not appeal, and that decision is final; it is the last final disallowance of the claims for service connection for peripheral neuropathy of the right and left lower extremities, and service connection for a bilateral eye condition. 

2. New evidence has been received since the August 2010 RO rating decision, which is not cumulative, and relates to an unestablished fact necessary to substantiate the claims for service connection for peripheral neuropathy of the right and left lower extremities, and the claim for service connection for a bilateral eye condition.


CONCLUSION OF LAW

New and material evidence has been received since the final August 2010 RO rating decision, and the claims for service connection for a right foot condition and a left foot condition, and service connection for a bilateral eye condition, are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In particular, this decision grants in full that portion of the claim that is being addressed (i.e., the request to reopen claims of service connection for peripheral neuropathy of the right and left lower extremities and for a bilateral eye condition). As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of the VA's duty to notify and assist on these matters. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. New and Material Evidence Claims

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  In determining whether the low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
The Board initially notes that the Veteran contends he has peripheral neuropathy of the lower extremities and a bilateral eye condition, which he claims are all related to exposure to herbicide agents during his active service.  Based on service records showing he was stationed at Fort Detrick from February 1961 through October 1962, and that he worked in the CMLC Biological Laboratory on the development of Agent Orange, the Veteran's exposure to herbicide agents in service has been conceded.

Turning to the new and material evidence claims, the Board notes that by September 2009 rating decision, the RO denied service connection for a bilateral eye condition, based on a finding that the Veteran had an eye condition that existed prior to service, and there was no showing of aggravation or that his eye condition worsened as a result of service.  The Veteran did not appeal that rating decision and it became final. 

By August 2010 rating decision, the RO denied service connection for peripheral neuropathy of the feet, based on findings that service treatment records (STRs) did not show treatment for or diagnosis of peripheral neuropathy of the feet in service; that there was no evidence showing a current diagnosis of peripheral neuropathy of the feet; and that there was no medical evidence showing that the Veteran had acute or subacute peripheral neuropathy which manifested within one year of October 1962 (his last presumed exposure to herbicides).  The RO also denied service connection for a bilateral eye condition, based on findings that although the Veteran was treated for conjunctivitis in service, this condition pre-existed service and was not permanently worsened as a result of service; and that he was not shown to have a bilateral eye condition that was related to exposure to herbicide agents in service.  The Veteran did not appeal the August 2010 RO rating decision, or submit new and material evidence within one year of that decision, and it became final.  It is the last final disallowance of the claims. 

The evidence of record at the time of the August 2010 RO rating decision included STRs, service personnel records, VA treatment records, and a VA examination.  

STRs show that on the Veteran's enlistment examination in August 1960, he reported an eye infection as a result of an allergy to dust, from July 1959 to the present.  On February 6, 1961, he was treated for an eye problem.  It was noted that he had worked for a manufacturing plant and developed severe conjunctivitis, which disappeared when he left that job, but then reappeared when he arrived at Fort Detrick, although he stated there was no known re-exposure to any allergens.  A physical examination confirmed granular conjunctivitis and allergic rhinitis.  On a report of medical history prepared in conjunction with his separation examination in September 1962, the Veteran responded "yes" to having or having had eye problems.  On his separation examination there were no complaints or findings of a bilateral eye condition or peripheral neuropathy.  

On a VA examination of the eyes in July 2009, the Veteran reported he worked at the Chemical Warfare Center at Fort Detrick, Maryland, developing and testing Agent Orange.  He reported he got it on his hands and clothes all the time, and that during that time he had mucus in the eyes in the morning.  It was noted that he was seen at Walter Reed Hospital and the doctors thought he had an allergy, but no specific diagnosis was ever made.  The Veteran reported that he currently has less, but still has some, secretions in the morning.  It was noted that there were no eye drops, no diplopia, no visual symptoms per se, and no history of eye injury or surgery.  The diagnosis was minimal cortical lens opacities, probably age-related.  The examiner stated that he could not opine whether there was any relationship between the Veteran's exposure to Agent Orange in 1960 and his symptoms of today, which were probably an ocular allergy.  The examiner noted that if he had seen the Veteran at that time (in service), the examiner would "probably agree with the diagnosis of allergy related to the chemical", but the examiner also indicated that 40 years later he could see no lasting relationship.

Evidence submitted subsequent to the August 2010 RO rating decision includes VA treatment records, private treatment records, a VA examination report, and the Veteran's statements and testimony. 

VA treatment records dated from 2009 through 2015 show that the Veteran has been prescribed drops for his eyes on a daily basis, and that he has reported having chronic mucous in the eyes, which he believes is due to Agent Orange.  On an Agent Orange program consultation in June 2009, the Veteran reported having "stringy stuff" in his eyes, with some irritation and watering.  On a follow-up appointment in April 2013, it was noted that the Veteran had allergic rhinitis, including itchy watery eyes, and a dry unproductive cough for which he took Zyrtec.  On physical examinations in March 2013, November 2013, and March 2014, he was noted to have no eye discharge.  In May 2015, the Veteran indicated he would like to have his prescription changed for his eye allergies.

A private treatment record from Dr. K. showed in January 2009, the Veteran's diagnoses included peripheral neuropathy of the bilateral feet. 

On a VA examination dated in April 2013, the diagnosis was allergic rhinitis, and the Veteran reported ongoing daily irritation and clear drainage from his eyes.

In February 2014, the Veteran testified that he was treated for his eye condition in service, and that since then he continued to get a film or mucus in his eyes that he had to keep wiping his eyes.  He testified he was treated for his eye symptoms in 2009 and was told it was just normal allergies.  

In April 2017, the Veteran testified he underwent a nerve conduction examination 15 years prior, and that that was when he first started noticing numbness and tingling symptoms in his lower extremities.  He also testified that at Fort Detrick he did not use any eye protection to protect from the herbicide agents, and that he did testing on a daily basis, usually 5 days a week.  He testified that while in service he had the same stuff in his eyes that he had now, including stringy strips or mucus, that were difficult to rub out.  He testified that no doctor had related an eye condition to exposure to Agent Orange in service, because the doctors indicated they did not know anything about Agent Orange.  

The Board notes that the evidence received since August 2010 is new, in that the substance of the evidence was not previously considered in the August 2010 RO rating decision.  Further, in light of Shade v. Shinseki, the Board finds that private treatment records, which note that the Veteran has a diagnosis of peripheral neuropathy of the feet, and thus show he a current disability, relate to an unestablished fact that may provide a reasonable possibility of substantiating his claim.  Additionally, with regard to a bilateral eye condition, the Board notes that STRs showed a diagnosis of granular conjunctivitis and allergic rhinitis, and on the VA examination in 2013, the diagnosis was allergic rhinitis and the Veteran reported ongoing daily irritation and clear drainage from his eyes.  Further, the Veteran reported on the VA examination in 2013 and testified in 2017 that he has had continuous eye symptoms since service; these statements are new.  When considered with the evidence previously of record, these statements also relate to unestablished facts that may provide a reasonable possibility of substantiating his claim.  Thus, new and material evidence has been submitted since the August 2010 RO rating decision, and the claims for service connection for peripheral neuropathy of the right and left lower extremities, and for a bilateral eye condition, should be and are hereby reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For reasons set forth below, the newly reopened claims for service connection must be remanded for further development.


ORDER

New and material evidence having been received, the claim for service connection for peripheral neuropathy of the right lower extremity is reopened; to this extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for peripheral neuropathy of the left lower extremity is reopened; to this extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for a bilateral eye foot condition is reopened; to this extent only the appeal is granted.



REMAND

After reviewing the record, the Board concludes that further evidentiary development is needed to address the claim for entitlement to service connection for a disability manifested by loss of sense of smell and the reopened claims of entitlement to service connection for peripheral neuropathy of the right and left lower extremities, and for a bilateral eye condition.  

With regard to the Veteran's claims for service connection for peripheral neuropathy of the lower extremities and a disability manifested by loss of sense of smell, the Board finds that the "low threshold" necessary to trigger VA's duty assist has been satisfied, and an appropriate VA examination and opinion should be provided regarding the probable etiology of any current peripheral neuropathy of the right and left lower extremities, and loss of smell.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection for a bilateral eye condition, the Board notes that the Veteran contends that he has an eye condition, manifested by ongoing symptoms including mucous in his eyes that had an onset in service and is related to exposure to Agent Orange therein.  In order for a VA examiner to consider the significance, if any, of STRs showing a diagnosis of granular conjunctivitis and allergic rhinitis, and a 2013 diagnosis of allergic rhinitis with eye symptoms, as well as the Veteran's report in in 2013 and testimony in 2017 that he has had continuous eye symptoms since service, another VA examination with opinion is warranted.  Once VA undertakes the effort to provide an examination for a claim, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Remand is required to obtain an adequate etiological opinion.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to address the nature and probable etiology of any current peripheral neuropathy of the lower extremities.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should first note for the record whether the Veteran has a diagnosis of any current neuropathy of the lower extremities, and then should opine as to whether it is at least as likely as not (50 percent probability or greater) that peripheral neuropathy of the lower extremities may be related to his Agent Orange exposure in service.  The examiner must provide complete rationale for all opinions and conclusions reached.  If the examiner is unable to provide the requested opinions without resorting to speculation, the examiner should so specify, along with an explanation as to why that is so.

2. Schedule the Veteran for an appropriate VA examination to address the nature and probable etiology of any current loss of sense of smell.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should first note for the record whether the Veteran has a diagnosis associated with his loss of sense of smell, and then should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's loss of smell may be related to his Agent Orange exposure in service.  The examiner must provide complete rationale for all opinions and conclusions reached.  If the examiner is unable to provide the requested opinions without resorting to speculation, the examiner should so specify, along with an explanation as to why that is so.

3. Schedule the Veteran for an appropriate VA examination to address the nature and probable etiology of any current bilateral eye condition, or any disability manifested by a bilateral eye condition or symptoms.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should first note for the record whether the Veteran has a diagnosis of any current bilateral eye condition or any disability manifested by a bilateral eye condition or symptoms, and then should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current eye condition, or any disability manifested by a bilateral eye condition, or symptoms may be related to active service or to his Agent Orange exposure therein.  

The examiner must provide complete rationale for all opinions and conclusions reached.  The examiner should specifically consider and discuss the significance of STRs showing a diagnosis of granular conjunctivitis and allergic rhinitis, and a 2013 diagnosis of allergic rhinitis with eye symptoms.  The examiner should also specifically consider and discuss the Veteran's contention that he has had continuous eye symptoms since service, which he has characterized as mucus and "stringy stuff" in the eyes.  If the examiner is unable to provide the requested opinions without resorting to speculation, the examiner should so specify, along with an explanation as to why that is so.

4. After completing the above actions, and any other development as may be indicated, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


